Case 8:20-cv-01002-WFJ-AAS Document 54 Filed 11/04/20 Page 1 of 4 PageID 472




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


LINCARE INC.

      Plaintiff,
v.                                                Case No. 8:20-cv-1002-T-02AAS

ESTHER D. TINKLENBERG,

      Defendant,

______________________________________/

                                        ORDER

      Third party Thrive Skilled Pediatric Care (Thrive) moves to quash a subpoena

duces tecum that Lincare Inc. served on it. (Doc. 49). Lincare opposes the motion.

(Doc. 52). For the reasons below, Thrive’s motion to quash the subpoena is denied.

I.    BACKGROUND

      Lincare    sued    Ms.   Esther   Tinklenberg   for   breach   of   contract   and

misappropriation of trade secrets. (Doc. 1). Ms. Tinklenberg worked for Lincare and

entered into a Key Employee Agreement in 2013. (Id. at ¶ 1). The Key Employee

Agreement included, among other things, non-competition, non-solicitation, and

confidentiality provisions. (Id. at ¶ 15–18). In early 2020, Ms. Tinklenberg accepted

employment with Thrive, which Lincare alleges engages in the same line of business

as Lincare. (Id. at ¶ 28). As a result of her employment with Thrive, Lincare alleges

Ms. Tinklenberg breached her Key Employee Agreement and has misappropriated

Lincare’s trade secrets. (Id. at ¶ 24–42).

                                             1
Case 8:20-cv-01002-WFJ-AAS Document 54 Filed 11/04/20 Page 2 of 4 PageID 473




      Lincare sought a preliminary injunction to enforce the Key Employee

Agreement. (Doc. 9). The court granted in part and denied in part Lincare’s motion

for preliminary injunction. (Doc. 41). The injunction restrained and enjoined Ms.

Tinklenberg and any party in active participation with her from engaging in similar

business she had done at Lincare and disclosing Lincare’s confidential information,

along with other restrictions. (Id. at pp. 19–21).

      On September 8, 2020, Lincare served a subpoena duces tecum on Thrive to

determine whether Thrive and Ms. Tinklenberg are complying with the court’s

injunction. (Doc. 52, pp. 3–4). Lincare’s subpoena requested Thrive provide

documents addressing Ms. Tinklenberg’s role at Thrive. (Doc. 52-4). The subpoena

required Thrive provide the documents at Lincare’s attorney’s office in Southlake,

Texas by September 30, 2020. (Doc. 52-5).

      Thrive now moves to quash the subpoena because it is overbroad, imposes an

undue burden on Thrive, and seeks confidential business and trade secret

information. 1 (Doc. 49). Lincare argues the subpoena seeks relevant documents to

determine whether Ms. Tinklenberg and Thrive are complying with the court’s

injunction. (Doc. 52). Lincare argues the information provided from Thrive about Ms.




1 Thrive also argued Lincare should not have served the subpoena because Lincare
and Ms. Tinklenberg had not meet for their case management conference, the parties
had not stipulated to seek discovery before that conference, and the court had not
entered an order allowing the parties to seek discovery. (Doc. 49, pp. 9–10). Although
the parties should not have been seeking discovery before the case management
conference, the court entered a case management conference on October 1, 2020. (Doc.
51).
                                          2
Case 8:20-cv-01002-WFJ-AAS Document 54 Filed 11/04/20 Page 3 of 4 PageID 474




Tinklenberg’s new role is vague and provides no substantive information. (Id.).

II.    ANALYSIS

       Under Rule 45, the “court for the district where compliance is required must

quash or modify a subpoena that: (i) fails to allow a reasonable time to comply; (ii)

requires a person to comply beyond the geographical limits specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no exception or

waiver applies; or (iv) subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)

(emphasis added).

       Rule 45 distinguishes between an “issuing court” and the “court of

compliance.” See Fed R. Civ. P. 45(a)(2), (c)(2)(A). Under Rule 45, a subpoena must be

issued by the court where the underlying action is pending, but the place for

compliance for the “production of documents” is “at a place within 100 miles of where

the person resides, is employed, or regularly transacts business in person.” Fed R.

Civ. P. 45(a)(2), (c)(2)(A). “Under the 2013 amendments to Federal Rule of Civil

Procedure 45, the district court with jurisdiction to enforce and to quash subpoenas

is the ‘court for the district where compliance is required,’ which may or may not be

the court that issued the subpoena.” Narcoossee Acquisitions, LLC v. Kohl’s Dep’t

Stores, Inc., No. 6:14-CV-203-ORL-41TBS, 2014 WL 4279073, at *1 (M.D. Fla. Aug.

28, 2014) (quoting Fed. R. Civ. P. 45(d)(1), (d)(3), (g)).

       Here, Lincare’s subpoena requires compliance in Southlake, Texas. Because

Thrive seeks to quash Lincare’s subpoena, Thrive must pursue this motion in the

district court where compliance is required. See Elite Mitigation Servs., LLC v.

                                             3
Case 8:20-cv-01002-WFJ-AAS Document 54 Filed 11/04/20 Page 4 of 4 PageID 475




Westchester Surplus Lines Ins. Co., No. 5:19-cv-381-TKW/MJF, 2020 WL 6127079, at

*2 (N.D. Fla. May 1, 2020); Procaps S.A. v. Patheon Inc., No. 12-24356-CIV, 2015 WL

1722481, at *3–4 (S.D. Fla. Apr. 15, 2015). See also Woods ex rel. U.S. v.

SouthernCare, Inc., 303 F.R.D. 405, 406 (N.D. Ala. 2014) (“[C]hallenges to the

subpoena are to be heard by the district court encompassing the place where

compliance with the subpoena is required.”). However, if the court of compliance did

not issue the subpoena, “it may transfer a motion under this rule to the issuing court

if the person subject to the subpoena consents or if the court finds exceptional

circumstances.” Fed. R. Civ. P. 45(f).

III.   CONCLUSION

       Because compliance is required in the Northern District of Texas, 2 Thrive’s

motion to quash Lincare’s subpoena (Doc. 49) is DENIED without prejudice to

being filed in the Northern District of Texas.

       ORDERED in Tampa, Florida on November 4, 2020.




2A search of the Northern District of Texas’s court website shows that the venue for
Southlake, Texas is the Fort Worth Division, Northern District of Texas. See Locate
Venue by City or County, United States District Court Northern District of Texas,
http://www.txnd.uscourts.gov/city-data/tarrant-county (last accessed Nov. 3, 2020).
                                         4
